3. European Aviation Safety Agency (vote)
- Before the vote:
rapporteur. - (DE) Mr President, I just wanted to say something about the translation of Amendment 10, which has to do with Article 1, point 5 of Article 6b, paragraph 4, and where it appears that an error crept into the final report for voting in plenary through the transmission of the committee's vote. In the original document, the amendment reads - and I shall quote it in English:
'those involved in commercial operations shall hold an attestation as referred to in'
(DE) but the text adopted by the committee reads:
'those involved in commercial operations shall hold an attestation as initially described in'
(DE) and so on, and I ask that this be taken into account.
(Parliament agreed to the request)
- Before the vote on Annex II:
(CS) Mr President, on transcription, one line appears to have been mistakenly omitted from paragraph E of Annex II, namely part 7, and I quote, '600 kg for ultralight aircraft for non-commercial use'.
(Parliament accepted the oral amendment)